832 So. 2d 926 (2002)
Erin SHERWOOD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-3618.
District Court of Appeal of Florida, Second District.
December 20, 2002.
James Marion Moorman, Public Defender, and Clark E. Green, Assistant Public Defender, Bartow, for Appellant.
Richard E. Doran, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Erin Sherwood appeals her judgments and sentences, challenging only the orders of restitution. We reverse one order of restitution in the amount of $2,296.64 entered on July 17, 2001. The State concedes that this order was based on improper hearsay evidence concerning the cost to repair a 1989 Oldsmobile Delta 88. We reverse and remand the order entered on July 17, 2001, for a new restitution hearing. See Moore v. State, 694 So. 2d 836 (Fla. 2d DCA 1997). All other orders on appeal are affirmed.
Affirmed in part, reversed in part, and remanded for proceedings pursuant to this opinion.
ALTENBERND, NORTHCUTT and DAVIS, JJ., Concur.